           Case 2:20-mj-01041-EJY Document 20 Filed 04/27/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14591
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Ben_Nemec@fd.org
 7   Attorney for Mark Galloway
 8
 9                        UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                      Case No. 2:20-MJ-01041-EJY
12
                  Plaintiff,                        STIPULATION TO CONTINUE
13                                                  BENCH TRIAL
           v.
14                                                  (Second Request)
     MARK GALLOWAY,
15
                  Defendant.
16
17
18         IT IS HEREBY STIPULATED AND AGREED, by and between
19
     Christopher Chiou, Acting United States Attorney, and Rachel Kent, Special
20
     Assistant United States Attorney, counsel for the United States of America, and
21
     Rene L. Valladares, Federal Public Defender, and Benjamin F. J. Nemec,
22
     Assistant Federal Public Defender, counsel for Mark Galloway, that the bench
23
     trial currently scheduled on April 28, 2021 at 9:00 am, be vacated and continued
24
     to a date and time convenient to the Court, but no sooner than sixty (60) days.
25
26
           Case 2:20-mj-01041-EJY Document 20 Filed 04/27/21 Page 2 of 3




 1         This Stipulation is entered into for the following reasons:
 2         1.     There are three pending motions before the Court that require
 3   resolution before the trial.
 4         2.     Mr. Galloway is not incarcerated and agrees to this continuance.
 5         3.     The parties agree to this continuance.
 6         This is the second request for a continuance of the Bench Trial.
 7
           DATED this 27th day of April 2021.
 8
 9
      RENE L. VALLADARES                        CHRISTOPHER CHIOU
10    Federal Public Defender                   Acting United States Attorney

11
         /s/ Benjamin F. J. Nemec                  /s/ Rachel Kent
12    By_____________________________           By_____________________________
      BENJAMIN NEMEC                            RACHEL KENT
13    Assistant Federal Public Defender         Special Assistant United States
14                                              Attorney

15
16
17
18
19
20
21
22
23
24
25
26
                                               2
          Case 2:20-mj-01041-EJY Document 20 Filed 04/27/21 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                              DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      Case No. 2:20-MJ-01041-EJY
 4
                  Plaintiff,                        ORDER
 5
           v.
 6
     MARK GALLOWAY,
 7
                  Defendant.
 8
 9
10
           IT IS THEREFORE ORDERED that the bench trial currently scheduled
11
     on Wednesday, April 28th, 2021, at 9:00 a.m., be vacated and continued to
12
13   July 7, 2021 at the hour of 9:00 a.m., in Courtroom 3D.

14         DATED this 27th day of April 2021.

15
16                                          UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                              3
